                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


INGEN1, LLC, et al.,                            :
                                                :
        Plaintiffs,                             :
                                                :
vs.                                             :       CIVIL ACTION NO. 1:19-cv-183-TFM-C
                                                :
FRANKIE WENDELL ERDMAN, JR.,                    :
                                                :
        Defendant.                              :

                           MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiffs’ Motion to Consolidate and Memorandum in Support

of Plaintiffs’ Motion to Consolidate (“motion to consolidate”). Docs. 4-5, filed April 8, 2019).

Plaintiffs request, pursuant to Fed. R. Civ. P. 42(a), the Court to consolidate this matter with the

companion case Erdman v. Falkner, No. 1:18-cv-414-TFM-C [hereinafter Erdman I]. Doc. 4, at

1. The Court held in abeyance and suspended briefing on the motion to consolidate pending its

ruling on the motion to remand in Erdman I. Doc. 10. The Court has ruled on the motion to

remand in Erdman I, No. 1:18-cv-414-TFM-C, Doc. 45, and Defendant states in his Withdrawal

of Motion to Remand and Request to Set Deadlines and for Rule 16 Conference that he filed in

Erdman I, id. at Doc. 44, he does not oppose the motion to consolidate. This matter is ripe for

disposition and for the reasons discussed below, the motion to consolidate is GRANTED.

                                I.      STANDARD OF REVIEW

        “If actions before the court involve a common question of law or fact, the court may: (1)

join for hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or (3)

issue any other orders to avoid unnecessary cost or delay.” FED. R. CIV. P. 42(a). Fed. R. Civ. P.

42(a) “is a codification of a trial court’s inherent managerial power ‘to control the disposition of

                                              Page 1 of 3
the causes on its docket with economy of time and effort for itself, for counsel, and for litigants.’”

Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985) (citing In re Air

Crash Disaster at Fla. Everglades, 549 F.2d 1006, 1012 (5th Cir. 1977)). However, as noted by

the plain language in the use of the word “may,” the Court’s decision under Fed. R. Civ. P. 42(a)

is purely discretionary. See also Eghnayem v. Boston Sci. Corp., 873 F.3d 1304, 1313 (11th Cir.

2017) (quoting Hendrix, 776 F.2d at 1495) (emphasizing decision is “purely discretionary.”). In

exercising that discretion, the Court must take into account the following factors: (1) whether the

specific risks of prejudice and possible confusion are overborne by the risk of inconsistent

adjudications of common factual and legal issues; (2) the burden on parties, witnesses and

available judicial resources posed by multiple lawsuits; (3) the length of time required to conclude

multiple suits as against a single one; and (4) the relative expense to all concerned of the single-

trial, multiple-trial alternatives. Id. Finally, the Court may decide to consolidate for pretrial, trial,

or both.

                                         II.      ANALYSIS

        The parties in this action are all named in Erdman I as defendants. The Plaintiffs’ claims

in this action are the same as those asserted as counterclaims by Defendants in Erdman I. The

operative facts in this action are the same as those asserted by Plaintiff in Erdman I. In fact,

Defendants in Erdman I, who include all of the Plaintiffs in this action, acknowledge in their

supplemental memorandum in opposition to the motion to remand they asserted in this matter

identical claims to the counterclaims they filed in Erdman I. Erdman I, No. 1:18-cv-414-TFM-C,

Doc. 34, at 2-3. Because of the overwhelming similarities between this action and Erdman I, if

this matter and Erdman I were consolidated, the risk of prejudice and possible confusion to the

parties would be minimal, the burden on the parties and witnesses in each matter would be



                                               Page 2 of 3
minimal, judicial resources would be more efficiently spent, the length of time to conclude the

matters as one suit would would be less than if these matters continued as separate suits, and the

expenses to the parties would be reduced. If this matter and Erdman I were not consolidated, the

risk of inconsistent adjudication of common factual and legal issues would be great. Accordingly,

the Court finds this matter and Erdman I should be consolidated for the purposes of pretrial matters

and the motion to consolidate is due to be granted. The Court will determine at a later time, once

the issues in this matter and Erdman I are fully fleshed out, whether to consolidate these matters

for trial purposes.

                                     III.    CONCLUSION

        Based on the foregoing, Plaintiffs’ motion to consolidate (Doc. 4) is hereby GRANTED

and this matter is CONSOLIDATED with Erdman v. Falkner, No. 1:18-cv-414-TFM-C, for

purposes of pretrial matters.

        DONE and ORDERED this the 24th day of May 2019.

                                                     /s/ Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
